DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Election/Restrictions
Claims 1-5,15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.
Applicant’s election without traverse of Group III, claims 17-19, in the reply filed on 06/13/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 10058043 B2) in view of Broutin (US 20150305258 A1).
Regarding claim 17: Kato discloses a hydroponics method, comprising cultivating plants (100) in a nutrient solution reservoir container (30A) containing a nutrient solution (110), the plants having taproots (103) which are longer than respective shoots of the plants (100); and growing the taproots of the plants cultivated in the nutrient solution reservoir container, in which an air layer (best illustrated as the empty space between 7A and 110 in Fig. 1) is formed around portions of the taproots of the respective plants except for tips of the taproots (Fig. 1), wherein after said cultivating but before said growing, the taproots of the plants are thin and long (it is clear that before growing the taproots of a plant would be thin as they have not grown to the full potential); during said cultivating, and a liquid level of the nutrient solution is kept at a constant level (Col 6 lines 66-67, Col 7 lines 1-4, “For example, it is possible to make the first switching valves 4A,4B and the second switching valves 6A,6B interlocked with each other so as to supply the cultivation containers 30A, 30B with the same amounts as those discharged from the cultivation containers 30A, 30B, respectively.”. Similarly the pipes 5A,5B are described as having openings to discharge nutrient solution upon reaching certain heights, see Col 4 lines 27-32. It is clear than that the nutrient solution level would be kept constant and that any excess water would be discharged out of the container by openings on the pipes of 5A,5B), during said growing only the tips of the taproots of the respective plants are immersed in the nutrient solution in the nutrient solution reservoir container (Best illustrated in Fig. 1), and after said growing, the taproots of the plants are thick and long (It is clear that taproots of plants will grow to be thicker and longer toward the end of cultivation).
Kato fails to teach a distance between a cover which supports the plants and a liquid surface of the nutrient solution in the nutrient solution reservoir container is controllable to a desired length according to growth of the taproots.
However, Broutin teaches a distance between a cover (403) which supports the plants and a liquid surface of the nutrient solution in the nutrient solution reservoir container is controllable to a desired length according to growth of the taproots (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cultivation chambers as disclosed by Kato with the adjustable cover as taught by Broutin so as to reduce the consumption on the nutrient solution as, therefore achieving the predictable result of a more effective system.
Regarding claim 18: the modified reference teaches the limitations of claim 17 as shown above.
Modified Kato further teaches wherein the cultivating comprises seeding the plants, sprouting the plants and growing seedlings of the plants and wherein the liquid level of the nutrient solution is kept at the constant level during each of the seeding the plants, the sprouting the plants and the growing the seedlings of the plants (Col 6 lines 66-67, Col 7 lines 1-4, “For example, it is possible to make the first switching valves 4A,4B and the second switching valves 6A,6B interlocked with each other so as to supply the cultivation containers 30A, 30B with the same amounts as those discharged from the cultivation containers 30A, 30B, respectively.”) (Supplying the cultivation chamber with the same amount as discharged would keep a constant level throughout the cultivation process). 
Regarding claim 19: the modified reference teaches the limitations of claim 17 as shown above.
Modified Kato further teaches wherein the hydroponics method further comprises the nutrient solution reservoir container (30A) allows for an air layer to be formed between the cover (7A) and the nutrient solution reservoir container (30A) so as to surround the taproots except for the tips of the taproots (Fig. 1).
Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 5 that the Kato reference would not teach or suggest “a level of the nutrient solution in the nutrient solution reservoir container remains constant”. Examiner respectfully disagrees, after further review of the prior art, Kato’s Col 6 lines 66-67 to Col 7 lines 1-4 recite supplying the cultivation chambers 30A,30B with nutrient solution at the same rate at which it is discharged. With the mass flow rate into the cultivation chamber being the same value as the mass flow rate out of the cultivation chamber, it is clear that the value of nutrient solution within the cultivation chamber would remain constant throughout the cultivation process. Similarly the pipes 5A,5B are described as having openings to discharge nutrient solution upon reaching certain heights, see Col 4 lines 27-32. It is clear than that the nutrient solution level would be kept constant and that any excess water would be discharged out of the container by openings on the pipes of 5A,5B. Therefore the apparatus of Kato teaches the limitations as recited and would keep the nutrient solution level constant throughout the various growth stages. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon in this office action could be used in anticipation or an obvious combination to teach currently recited limitations within applicant’s claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642